DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 8, line 2, contains the trademark/trade name Schrader®-type.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe the removable inflation valve and, accordingly, the identification/description is indefinite.



Claim Objections
4.	Claims 1, 4 and 5 are objected to because of the following informalities:
	Claim 1, line 4, it appears “plates” should read – plate --  for grammatical reasons.
	Claim 1, line 8, after “between”, insert – the --  to avoid any double inclusion of elements or apparent double inclusion of elements for a clear understanding of claim scope.
	Claim 4, lines 6 and 7, “the thin wall” (two occurrences) lacks proper antecedent basis.
	Claim 5, line 2, “the wall” of the sphere lacks proper antecedent basis.
Appropriate correction is required.

Allowable Subject Matter
5.	Claims 1-8 would be allowable if rewritten or amended to overcome the above claim objections/rejections, set forth in this Office action.
Claim 1 (claims 2-8 depend on or back to claim 1) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1, in particular, a carrier tube positioned within the interior space of the sphere between the first and second valve plates along a first diameter of the sphere; a tracking device disposed within the carrier tube between the first and second valve plates and aligned along the first diameter of the sphere; and at least one removable inflation valve contained within a selected one of the first and second valve plates and disposed at a first end of the carrier tube.





Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patents to Tormoen and van Pol et al. are pertinent to various pipeline sphere tracking arrangements.




7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723